                                     Case 19-40274-KKS            Doc            Filed 08/05/19      Page 1 of 3

Fill in this information to identify the case:

Debtor 1       Renee Michelle Gadson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the      Northern               District of     Florida
                                                                                   (State)

Case number           19-40274-KKS


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
                      THE BANK OF NEW YORK MELLON FKA THE
                      BANK OF NEW YORK, AS TRUSTEE FOR THE
                      CERTIFICATEHOLDERS OF CWABS INC.,
                      ASSET-BACKED CERTIFICATES, SERIES 2007-
Name of Creditor:     SEA1                                                      Court claim No. (if known): 4

Last 4 digits of any number you
use to identify the debtor’s account:        7843

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
☒    No

☐    Yes. Date of the last notice:

Part 1:     Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.
Description                                                             Dates Incurred                                      Amount
 1.Late Charges                                                                                                   (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                (2)   $

 3.Attorney Fees                                                                                                  (3)   $

 4.Filing fees and court costs                                                                                    (4)   $

 5.Bankruptcy/Proof of claim fees                                                                                 (5)   $

 6.Appraisal/Broker’s price opinion fees                                                                          (6)   $

 7.Property inspection fees                                                                                       (7)   $

 8.Tax advances (non-escrow)                                                                                      (8)   $

 9.Insurance advances (non-escrow)                                                                                (9)   $

10.Property preservation expenses. Specify:                                                                       (10) $

11.Other. Specify:          Plan review                                 05/22/2019                                (11) $    250.00

12.Other. Specify:                                                                                                (12) $

13.Other. Specify:                                                                                                (13) $

14.Other. Specify:                                                                                                (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                       Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                                     Case 19-40274-KKS                Doc         Filed 08/05/19     Page 2 of 3
Debtor 1         Renee Michelle Gadson                                                  Case Number (if known)    19-40274-KKS
                 First Name             Middle Name       Last Name




Part 4:
                  Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
     ☐ I am the creditor.
     ☒ I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Wanda D. Murray                                                                   Date    August 1, 2019
           Signature


Print:             Wanda D. Murray                                                              Title:   Agent for Creditor
                   First Name            Middle Name       Last Name

Company:           Aldridge Pite, LLP

Address:           3575 Piedmont Road, N.E. Suite 500
                   Number                Street

                   Atlanta      GA                30305
                   City                  State                         Zip Code

Contact phone      (404)-994-7400                                                               Email    WMurray@aldridgepite.com




Official Form 410S2                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 2
                 Case 19-40274-KKS       Doc     Filed 08/05/19    Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of
Postpetition Mortgage Fees, Expenses, and Charges was served electronically or via U.S. Mail,

first-class postage prepaid, to:

                                        SERVICE LIST

DEBTOR(S)
(VIA US MAIL)
Renee Michelle Gadson
215 Ponce De Leon Blvd.
Tallahassee, FL 32305

DEBTOR(S) ATTORNEY
(VIA ELECTRONIC NOTICE)
Scott T. Manion
Legal Services of North Fla., Inc.
2119 Delta Blvd.
Tallahassee, FL 32303
scott@lsnf.org

CHAPTER 13 TRUSTEE
(VIA ELECTRONIC NOTICE)
Leigh D. Hart
P.O. Box 646
Tallahassee, FL 32302
ldhdock@earthlink.net

U.S. TRUSTEE
(VIA ELECTRONIC NOTICE)
United States Trustee
110 E. Park Avenue Suite 128
Tallahassee, FL 32301
USTPRegion21.TL.ECF@usdoj.gov

                                           Dated: August 5, 2019

                                           /s/ Wanda D. Murray
                                           Wanda D. Murray, FL Bar No. 566381
                                           Aldridge Pite, LLP
                                           Attorney for Secured Creditor
                                           Fifteen Piedmont Center
                                           3575 Piedmont Road, N.E., Suite 500
                                           Atlanta, GA 30305
                                           Phone: (858) 731-0449
                                           Fax: (619) 326-2430
                                           Email: WMurray@aldridgepite.com




                                               -1-
PROOF OF SERVICE
